UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6708



SAMUEL   ROBERT   QUEEN,   JR.,   a/k/a   Bobby   J.
Queen,

                                                   Plaintiff - Appellant,

           versus


LYNNE ANN BATTAGLIA; BARBARA S. SKALLA;
STEPHEN S. ZIMMERMAN; ROBERT D. SHEEHY; EFRAIN
ROSERIO,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
3568-MJG)


Submitted:   August 30, 2000               Decided:    September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Roann Nichols, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel R. Queen appeals the district court’s order denying his

Fed. R. Civ. P. 59(e) to alter or amend its order granting summary

judgment to Appellees on his Bivens* action.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   We further find that this appeal, Queen’s fourth case con-

cerning essentially the same property as his previous appeals,

lacks any arguable basis in law or fact.   Accordingly, we dismiss

this appeal as frivolous. See 28 U.S.C.A. § 1915(e)(2) (West Supp.

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Bivens v. Six Named Unknown Agents of Fed. Bureau         of
Narcotics, 403 U.S. 338 (1971).


                                 2